                        Case 1:20-cv-02761-AT Document 6 Filed 04/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                         for the
                                                SouthernDistrict
                                             __________ District of
                                                                 of __________
                                                                    New York


KNIGHT FIRST AMENDMENT INSTITUTE AT
COLUMBIA UNIVERSITY                                            )
                             Plaintiff                         )
                                v.                             )      Case No. 20-2761
CENTERS FOR DISEASE CONTROL AND PREVENTION and
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Knight First Amendment Institute at Columbia University                                                      .


Date:     04/02/2020                                                                       s/ Alex Abdo
                                                                                         Attorney’s signature


                                                                                       Alex Abdo (AA0527)
                                                                                     Printed name and bar number

                                                                      Knight First Amendment Institute at Columbia University
                                                                      475 Riverside Drive, Suite 302
                                                                      New York, NY 10112
                                                                                               Address

                                                                                    alex.abdo@knightcolumbia.org
                                                                                            E-mail address

                                                                                          646-745-8500
                                                                                          Telephone number



                                                                                             FAX number
